Citation Nr: 1133653	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-01 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hypertension claimed as secondary to service-connected diabetes mellitus, type 2.

3.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy claimed as secondary to service-connected diabetes mellitus, type 2.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD) claimed as secondary to service-connected diabetes mellitus, type 2.

5.  Entitlement to service connection for an acquired psychiatric disability to include depression, not otherwise specified and post traumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the RO in St. Paul, Minnesota, which, in pertinent part, denied service connection for a low back disability, hypertension, peripheral neuropathy of the upper extremities, GERD and an acquired psychiatric disability.  

The July 2006 rating decision denied both service connection for depression and service connection for PTSD.  When a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  Claimants do not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran claimed PTSD, but was diagnosed with depression, not otherwise specified during a VA examination.  Therefore, in accordance with Clemons, the Board has recharacterized the issue on appeal as is set forth on the title page to include all post-service psychiatric disorders with which the Veteran has claimed and those with which he has been diagnosed. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand all of the Veteran's claims for adequate VA examinations and opinions.  

The Veteran contends that he fell in a pit and injured his back during combat in Vietnam resulting in a current disability.  The Veteran was provided a June 2006 VA examination in connection with this claim.  The examiner noted his complaints and conducted a clinical examination, noting flattening of the lumbar lordosis.  The examiner indicated that a LS spine x-ray was pending and proceeded to provide an opinion.  The Board notes that opinions should be offered after completion of indicated tests, not prior.  There is no record in the claims file stating the outcome of the x-ray or whether it had any effect on the opinion.  The Board must remand to complete the examination and obtain an updated opinion.  

The Veteran filed a claim for service connection for hypertension on the basis that it was secondary to diabetes mellitus, type 2.  The Veteran was seen for two VA examinations, in February 2006 and June 2006.  The February 2006 VA examination did not provide an opinion as to hypertension.  The June 2006 report states that a medical opinion relating the hypertension to diabetes mellitus, type 2, would require resort to mere speculation.  The examiner provided no rationale for this conclusion.  An opinion that a relationship is beyond medical determination requires as much of a rationale as any other opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 387-88 (2010).  As long as the Board must remand regardless, the Board also remands for an opinion as to whether the Veteran's hypertension was caused or aggravated by his service-connected coronary artery disease.  The question was not addressed by the RO at all, but both disabilities relate to the same body system.  

The Veteran contends that he has GERD as a result of the medications that he takes for his service-connected disabilities.  The Veteran does not allege that his GERD was present during service.  The Veteran's service and post-service treatment records do not show that the GERD was present during service or has been continuous since service.  The only theory of entitlement is by secondary service connection.  

The RO requested an opinion as to whether the GERD was a result of his medications for his service-connected disabilities.  An August 2007 opinion was provided.  The examiner reviewed the claims file and medical records.  The examiner noted the Veteran's service-connected disabilities, including diabetes mellitus, type 2, coronary artery disease with a history of coronary bypass surgery, peripheral neuropathy of the lower extremities, peripheral vascular disease and tinnitus.  The examiner listed the Veteran's medications.  The examiner indicated that there was no mention of struggles with medication side effects.  The examiner concluded that the GERD diagnosis was a primary condition in and of itself and not likely due to medication use for his service-connected disabilities.  

The Board notes two problems with this opinion.  First, the Veteran contends that the GERD is itself a side effect.  The opinion rationale assumes away the contention by stating that the GERD is present but is not a side effect.  The examiner depended on the treating physicians' notes to come to the conclusion that there were no side effects.  It is not clear whether the listed medications can be a cause of GERD.  There is no explanation of why the GERD is not itself a side effect.  Second, the opinion makes no mention of the possibility of aggravation of the GERD by the medications for the service-connected disabilities.  Thus, the Board concludes that the VA examination report is inadequate.  The Board remands for an adequate VA examination and opinion.  

The Veteran contends that he has bilateral upper extremity peripheral neuropathy as a result of his service-connected diabetes mellitus, type 2.  The Veteran is presently service-connected for diabetes mellitus, type 2 and bilateral lower extremity peripheral neuropathy.

The Veteran was provided a VA examination in February 2006.  The Veteran described numbness and tingling in his hands.  The Veteran was noted to have peripheral neuropathy of the upper extremities with paresthesias and loss of sensation.  The examiner noted that this was secondary to his diabetes mellitus, type 2.  This opinion was without rationale.  

The Veteran's claims file was sent for review of the medical opinions for several claims in June 2006.  The medical opinion obtained at that time indicates that the examiner was to determine whether the upper extremity peripheral neuropathy was secondary to the Veteran's diabetes mellitus, type 2, or a result of the wear and tear of his employment as a carpenter/contractor.  The examiner noted that diabetic neuropathies begin in the lower extremities and are not noted in the upper extremities until later in the disease process.  The examiner suggested that either diabetes mellitus, type 2, or work related stresses could be responsible for the peripheral neuropathy.  The examiner ultimately concluded that the peripheral neuropathy of the upper extremities was not at least as likely as not caused by the Veteran's service-connected diabetes mellitus, type 2.  

The Board cannot accept either opinion as adequate.  The February 2006 opinion is without rationale, a mere assertion.  The June 2006 rationale is incomplete.  The examiner suggests that either diabetes mellitus, type 2 or other, employment factors could cause the peripheral neuropathy, but then indicates that the stage of diabetes mellitus, type 2 is important in the determination.  The examiner then omits any assessment of whether the Veteran was early or late in the diabetic disease process.  If the Veteran was late in the process, then reasonable doubt might be resolved in his favor.  If he was early in the diabetic disease process, then the peripheral neuropathy may be atypical of diabetic complications and the claim denied.  The Board remands for clarification of whether the Veteran was early or late in the diabetic process such that peripheral neuropathy would be an expected complication.  

The Board must also remand the acquired psychiatric disability claim.  Although the Veteran's original claim in December 2005 was for PTSD caused directly by service, his August 2006 Notice of Disagreement also argued a secondary service connection theory for depression.  Resolution of which physical disabilities are in fact service-connected is necessary before the psychiatric disability claim may be addressed.  Additionally, the Veteran was seen for a March 2006 VA examination for PTSD, which diagnosed depression.  The examiner did not address whether the Veteran's depression was the result of his service-connected disabilities.  The Veteran's file was sent for a September 2007 addendum opinion.  The examiner indicated that there was no evidence in the record to relate the Veteran's depression to his physical disabilities.  The Board notes that he had never been evaluated for that question.  Thus, the 2007 addendum was based on an incomplete factual basis.  The Board remands for a VA examination and opinion as to whether the Veteran's depression is at least as likely as not caused or aggravated by his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to determine: 

a) whether the Veteran's low back disability was at least as likely as not related to his reported inservice fall;
b) whether the Veteran's hypertension was at least as likely as not caused or aggravated by his diabetes mellitus, type 2, or by his coronary artery disease;
c) whether the Veteran's GERD is a side effect of the medications for his service-connected disabilities;
d) whether the Veteran's peripheral neuropathy of the upper extremities was at least as likely as not caused or aggravated by his diabetes mellitus, type 2.
e) whether the Veteran's depression was at least as likely as not caused or aggravated by his service-connected disabilities.

The entire claims folder and a copy of this REMAND must be made available to the examiners.  All indicated studies should be conducted, and the results reviewed before the final opinion.  The examiners should review this remand and indicate in the examination reports that such review did occur.  

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The examiners should provide a complete rationale for any opinion provided.

2.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


